The Court :
Appeal by plaintiff from the judgment and order denying his motion for a new trial. The cause was submitted on the points and authorities of respondent, none having been filed by appellant.
The motion for a new trial was made on the grounds of accident, surprise and newly discovered evidence, which the plaintiff could not with reasonable diligence have discovered and produced at the trial The motion was heard on affidavits. We have examined them and find nothing therein showing any error of the Court in denying plaintiff’s motion for a new trial.
The judgment and order are affirmed.